Citation Nr: 1417826	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  07-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the service-connected right foot disability.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When the case was before the Board in April 2011, it was remanded for further development.  While the case was in remand status, the rating for the Veteran's right foot disability was increased to 10 percent, effective August 1, 2011, in an October 2012 rating decision.  This did not satisfy the Veteran's appeal.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board in January 2014.  He did not appear for the hearing.  In February 2014, the law office of his attorney submitted correspondence and additional evidence.  The correspondence indicates that the January 2014 hearing had been postponed and that the Veteran was waiting to have his hearing rescheduled.  In light of these circumstances, the Board has determined that the Veteran should be afforded another opportunity to appear for a videoconference hearing before the Board.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.


							(CONTINUED ON NEXT PAGE)

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

